      Case 1:21-mj-00587-GMH Document 1-1 Filed 09/03/21 Page 1 of 8




                                   STATEMENT OF FACTS

        Your affiant is a Task Force Officer with the Federal Bureau ofInvestigation (FBI) and I
am currently assigned to the Columbia, South Carolina Field Office. Currently, I am tasked with
investigating criminal activity in and around the u.s. Capitol grounds on January 6,2021. As a
Special Agent, I am authorized by law or by a Government agency to engage in or supervise the
prevention, detection, investigation, and prosecution of violations of Federal criminal laws.

        The u.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
u.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the u.S.
Capitol. On January 6,2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the U.S.
Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session, elected
members of the United States House of Representatives and the United States Senate were meeting
in separate chambers ofthe United States Capitol to certify the vote count of the Electoral College
of the 2020 Presidential Election, which had taken place on November 3,2020. The joint session
began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and
Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike
Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly
after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m., members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to---and did-evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of



                                                  1
       Case 1:21-mj-00587-GMH Document 1-1 Filed 09/03/21 Page 2 of 8




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

               Evidence Linking JAMES LOLLIS JR. to Assault on the Us. Capitol

        On or about January 13, 2021, the Columbia, South Carolina Field Office of the FBI
received information that an individual, later identified as Derek Gunby, had posted photos and a
video to Facebook indicating that he had been involved in the riot at the Capitol Building.
Specifically, on or about January 6, 2021, Gunby posted the photos below to his Facebook page
indicating he was in Washington, D.C. with another individual, later identified as JAMES LOLLIS
JR., and near the Capitol Building on the morning of January 6, 2021. Law enforcement confirmed
that Gunby is the individual wearing the frayed camouflage baseball cap and dark-frame glasses.
JAME LOLLIS JR. is the individual next to him, wearing a white/light gray baseball cap with
"1776" on the front and a green neck gaiter.

                                                           '...
                                                           :"       Ot>rd: Gunb~
                                                                                   ~~
                                                                                          .


                                                       I        ,




       The FBI also obtained a video that Gunby posted to his Facebook page. The video appears
to have been filmed as he was riding the Metro following the riots at the Capitol on January 6,
2021. In the video, Gunby states, in part:

                So, I went with James here, Jame Lollis, and we met up with some
                people from Texas, .... So yeah we went, we were in front of the
                White House earlier this morning, and then going into the afternoon,
                everyone headed down to the National Mall towards the Capitol.
                And we all pretty much surrounded the Capitol. Weare at a point
                now in this county where they're going to listen to us. They have to
                listen to us. Your congressional leaders are not afraid of you.



                                                   2
      Case 1:21-mj-00587-GMH Document 1-1 Filed 09/03/21 Page 3 of 8




During the video, when Gunby says "James Lollis," he turns the camera to the individual later
identified as JAMES LOLLIS JR. sitting on the Metro. A screenshot of the video at the moment
Gunby introduces JAMES LOLLIS JR. is shown below.




       Gunby then turns the camera back on himself and continues to state, in part:

               The American patriot in this country has been, we've been saints.
               Saints. Because the capability of America, and Americans,
               especially if we were the kind of people that the media always
               portrays us to be, we can take this country back pretty quickly. We
               didn't bring weapons.

Right after Gunby states, "We didn't bring weapons," a voice off-camera can be heard saying,
"We should." At another point in the video, Gunby describes the actions oflaw enforcement at
the Capitol. He states: "Eventually tear gas started flying. They started shooting tear gas. I got,
I'm still, my lips are still burning from it." Gunby then turns the camera towards JAMES
LOLLIS JR., and says: "Yeah, yeah. James here took a good bear mace can spray straight to the
face." A screenshot of the moment he turns the camera towards JAMES LOLLIS JR. is shown
below.




                                                 3
      Case 1:21-mj-00587-GMH Document 1-1 Filed 09/03/21 Page 4 of 8




       Law enforcement subsequently confIrmed Gunby's presence in the Capitol Building on
January 6, 2021, and on August 10, 2021, the FBI arrested Gunby pursuant to a federal arrest
warrant and complaint charging him with crimes in connection with his unlawful entry into the
Capitol Building on January 6, 2021. See United States v. Gunby, No. 1:21-mj-508 (GMH)
(D.D.C. Jun. 29, 2021).

       Law enforcement obtained the driver's license information, including photo, for JAMES
LOLLIS JR. from the South Carolina Department of Motor Vehicles ("DMV"). Your affIant
compared JAMES LOLLIS JR. 's DMV photo with the images of the individual identifIed as
"James Lollis" in the videos above. The individual with Gunby in the Facebook photo and video
appears consistent with the individual in the DMV photograph of JAMES LOLLIS JR.

        As part of its investigation, law enforcement obtained closed-circuit video ("CCV")
recorded in the Capitol Building as well as body-worn camera ("BWC") video from Metro police
officers who responded to the Capitol Building on January 6, 2021.

        A review of BWC video from an offIcer positioned outside of the Capitol Building shows
JAMES LOLLIS JR. standing outside at approximately 3:06 p.m. He is wearing the same
white/light gray baseball cap with "1776" on the front, blue sweatshirt, and green neck gaiter as
seen in photos and video above. He is also carrying a black backpack with the strap across his
chest and a yellow flag and an American flag sticking out of the back. At one point in the video,
JAMES LOLLIS JR. can be heard addressing the offIcers, saying, "Y'all on the same team we are,
aren't you? You're not going to respond? You're not on the same team?" Screenshots of the
BWC video is shown below. JAMES LOLLIS JR. is marked with a red square.

                                               4
      Case 1:21-mj-00587-GMH Document 1-1 Filed 09/03/21 Page 5 of 8




        A review of the CCV video shows that JAMES LOLLIS JR. entered the Capitol Building
through the Senate Wing Door at approximately 3:22 p.m., walked through the lobby for several
minutes, and exited through the Senate Wing Door at approximately 3:27 p.m. As he is walking
in, he appears to stick something on the wall. JAMES LOLLIS JR. appears to be wearing the same
white/light gray baseball hat and blue sweatshirt that he is wearing in the photos shown above. He
is also carrying the same black backpack with a yellow flag and an American flag sticking out of
the back. Once inside, it appears that he takes out his cell phone and holds it up presumably to
record video or take photos. Screenshots from the video are shown below. JAMES LOLLIS JR.
is marked with a red square.




                                                5
      Case 1:21-mj-00587-GMH Document 1-1 Filed 09/03/21 Page 6 of 8




       Review of another officer's BWC video shows that JAMES LOLLIS JR. made his way to
the Lower West Terrace entrance to the Capitol Building at approximately 3:29 p.m. JAMES
LOLLIS JR. can be heard yelling at the officers, "We got a man down here dying! His lips are
purple! You need to get him now!" As JAMES LOLLIS JR. moves closer to the officers, he
appears to get sprayed in the face with a liquid used by the officers to keep the crowd back. JAMES
LOLLIS JR. immediately turns around and heads back into the crowd. Screenshots from the BWC
video are shown below. JAMES LOLLIS JR. is wearing the same white/light gray baseball cap
with "1776" on the front, blue sweatshirt, and black backpack with an American flag and yellow
"Don't Tread On Me" flag sticking out of the back.




                                                 6
      Case 1:21-mj-00587-GMH Document 1-1 Filed 09/03/21 Page 7 of 8




       Moments later, an officer can be heard saying, "Bring him up," directing the crowd to bring
forward the individual who needed medical attention. Several of the rioters carry a person who
appears to be unconscious towards the officers.

       Based on the aforementioned evidence, there is probable cause to believe that JAMES
LOLLIS JR. was present inside the U.S. Capitol Building during the riot and related offenses that
occurred at the U.S. Capitol Building, located at I First Street, NW, Washington, D.C. 20510 on
January 6, 2021 and participated in the obstruction of the Congressional proceedings.

         Accordingly, your affiant also submits that there is probable cause to believe that JAMES
LOLLIS JR. violated 18 U.S.C. § 1752(a)(I) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do so; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a "restricted building" includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.




                                                 7
      Case 1:21-mj-00587-GMH Document 1-1 Filed 09/03/21 Page 8 of 8




        Your affiant submits there is also probable cause to believe that JAMES LOLLIS JR.
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 3rd day of September 2021.

                      Digitally signed by G.
                      Michael Harvey
                      Date: 2021.09.03 12:46:27
                      -04'00'
G. MICHAEL HARVEY
U.S. MAGISTRATE JUDGE




                                                  8
